Citation Nr: 0406318	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  03-09 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.  

2.  Entitlement to service connection for a bilateral knee 
disorder.  

3.  Entitlement to service connection for a respiratory 
disorder.  

4.  Entitlement to service connection for frostbite of the 
hands and feet.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from November 1963 to 
November 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In that determination, the RO, in 
pertinent part, denied entitlement to service connection for 
the claimed disabilities listed on the title page of this 
decision.  The appellant disagreed and this appeal ensued.  

In July 2003, the appellant testified at a hearing before the 
undersigned Veterans Law Judge, who was designated by the 
Chairman of the Board to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002) and render a decision in this 
case.  A transcript of the hearing is of record.  

The Board herein REMANDS the case to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for further 
evidentiary development and adjudication.  VA will notify the 
appellant if further action is required.  


REMAND

When the appellant was provided a VA examination in November 
2001, the examiner noted that the claims file was not 
available for review in conjunction with the examination.  
Thus, the perspective gained by the examiner and the opinions 
expressed were based entirely on a history provided by the 
appellant, rather than on the evidentiary record.  While a 
private physician provided limited opinions in an October 
2003 report, it was apparently based only on records provided 
by the appellant, rather than on the entirety of the evidence 
in the claims file.  For these reasons, the claims are 
remanded for VA examinations to determine the nature and 
likely etiology of the claimed disabilities.  

The case is REMANDED for the following development:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, is 
completed.  In particular, ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003) are fully met.  Convey 
(1) the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) the information and 
evidence that the VA will seek to 
provide; (3) the information and evidence 
that the claimant is expected to provide; 
and (4) notice that the claimant is to 
provide any evidence in his or her 
possession that pertains to the claim.  
Duplicate copies of evidence currently in 
the file need not be submitted.  

2.  Ask the appellant and his 
representative to provide authorizations 
for release of information naming the 
private physician's discussed at the July 
2003 hearing.  On receipt of this 
authorization, obtain from any sources 
identified copies of all clinical and 
hospital records concerning treatment for 
the claimed disabilities.  All pertinent 
documents obtained should be associated 
with the claims file.  

3.  Schedule the appellant for 
appropriate VA examinations to determine 
the nature and likely etiology of the 
claimed disabilities.  Send the claims 
folder to the physicians for review; any 
report written by a physician should 
specifically state that such a review was 
conducted.  Ask the physicians to opine - 
based on review of the evidence of record 
and using her or his professional 
expertise - whether any current disorders 
of the lumbar spine, knees, or 
respiratory system, or any residuals of 
frostbite of the hands and feet are more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
related to injury or disease in service, 
to symptomatology noted in the service 
medical records, to injuries noted in the 
service medical records to have been 
incurred prior to service, or to injury 
or disease subsequent to service.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claim de novo.  
If the benefit sought on appeal remains 
denied, the appellant should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  However, the appellant has the 
right to submit additional evidence and argument on the 
matter herein remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



